 Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 1 of 9 PageID #:298520




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


IN RE BROILER CHICKEN ANTITRUST                     Case No: 1:16-cv-08637
LITIGATION
______________________________________              Judge Thomas M. Durkin
THIS DOCUMENT RELATES TO:
                                                    Judge Jeffrey T. Gilbert
DIRECT PURCHASER PLAINTIFF
ACTIONS, COMMERCIAL AND                             ORDER AND AGREED JOINT
INSTITUTIONAL INDIRECT PURCHASER                    STIPULATION CONCERNING
PLAINTIFF ACTIONS, AND END-USER                     DEFENDANTS’ DAUBERT
CONSUMER PLAINTIFF ACTIONS                          REPLIES


       Pursuant to Defendants’ Unopposed Motion for Extension of Time and Leave to File

Excess Pages and agreed joint stipulation between Direct Purchaser Plaintiffs (“DPPs”),

Commercial and Institutional Indirect Purchaser Plaintiffs (“CIIPPs”), and End-User Consumer

Plaintiff (“EUCPs”) (collectively, “Class Plaintiffs”), and Defendants Koch Foods Incorporated;

JCG Foods of Alabama, LLC; JCG Foods of Georgia, LLC; Koch Meat Co., Inc.; Pilgrim’s Pride

Corporation; Perdue Farms, Inc.; Perdue Foods LLC; Sanderson Farms, Inc.; Sanderson Farms,

Inc. (Foods Division); Sanderson Farms, Inc. (Production Division); Sanderson Farms, Inc.

(Processing Division); Wayne Farms LLC; Mountaire Farms, Inc.; Mountaire Farms, LLC;

Mountaire Farms of Delaware, Inc.; Foster Farms, LLC; Foster Poultry Farms; House of Raeford

Farms, Inc.; Simmons Foods, Inc.; Simmons Prepared Foods, Inc.; O.K. Foods, Inc.; O.K. Farms,

Inc.; O.K. Industries, Inc.; Norman W. Fries, Inc. d/b/a Claxton Poultry Farms, Inc.; Harrison

Poultry, Inc.; Mar-Jac Poultry, Inc.; Mar-Jac Poultry MS, LLC; Mar-Jac Poultry AL, LLC; Mar-

Jac AL/MS, Inc.; Mar-Jac Poultry, LLC; Mar-Jac Holdings, Inc.; Agri Stats, Inc.; Case Foods,
 Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 2 of 9 PageID #:298521




Inc.; Case Farms, LLC; and Case Farms Processing, Inc. (collectively, “Stipulating Defendants”),

the Court orders as follows:

       1.      Defendants’ replies in support of their Daubert motions to exclude the expert

opinions of Drs. Carter, Mangum, and Sunding shall be due on May 20, 2021.

       2.      Defendants may submit up to an additional 5 pages per Daubert reply. Each

Daubert reply shall therefore be no longer than 15 pages total.

       3.      Defendants may take a 5-hour deposition of each of these experts on their rebuttal

reports prior to May 20, 2021.

       4.      This Order does not affect any other deadlines in the case schedule.

PURSUANT TO STIPULATION, IT IS SO ORDERED:




DATED: 4/27/2021
                                             HON. JEFFREY T. GILBERT
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 3 of 9 PageID #:298522




                              DEFENDANTS’ ATTORNEYS

WEIL GOTSHAL & MANGES LLP                 VENABLE LLP

By: /s/ Carrie C. Mahan                   By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                 J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)          Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600              Danielle Foley (admitted pro hac vice)
Washington, D.C. 20036                    Andrew Hernacki (admitted pro hac vice)
Telephone: (202) 682-7000                 600 Massachusetts Avenue, NW
Facsimile: (202) 857-0940                 Washington, DC 20001
carrie.mahan@weil.com                     Telephone: (202) 344-4000
christopher.abbott@weil.com               Facsimile: 202-344-8300
                                          jdbaldridge@venable.com
EIMER STAHL LLP                           ljfales@venable.com
                                          drfoley@venable.com
Michael L. McCluggage (#01820966)         athernacki@venable.com
224 South Michigan Avenue, Ste. 1100
Chicago, IL 60604                         FALKENBERG IVES LLP
Telephone: (312) 660-7665
Facsimile: (312) 692-1718                 Kirstin B. Ives
mmccluggage@eimerstahl.com                30 N. LaSalle St., Ste 4020
                                          Chicago, IL 60602
Attorneys for Defendant Pilgrim’s Pride   Telephone: (312) 566-4803
Corporation                               Facsimile: (312) 566-4810
                                          kbi@ffilaw.com

                                          Attorneys for Defendants Perdue Farms, Inc.
                                          and Perdue Foods LLC
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 4 of 9 PageID #:298523




ROSE LAW FIRM                                   MAYER BROWN LLP

By: /s/ John W. Treece                          By: /s/ Carmine R. Zarlenga
John W. Treece (#3122889)                       Carmine R. Zarlenga (#90784529)
1135 West Montana Street                        William H. Stallings (admitted pro hac vice)
Chicago, IL 60614                               Stephen M. Medlock (admitted pro hac vice)
Telephone: (312) 961-7808                       Oral D. Pottinger (admitted pro hac vice)
jtreece@jwtreece.com                            1999 K Street N.W.
                                                Washington, DC 20006
Amanda K. Wofford (admitted pro hac vice)       Telephone: (202) 263-3000
Bourgon Reynolds (admitted pro hac vice)        Facsimile: (202) 263-3300
120 East Fourth Street                          czarlenga@mayerbrown.com
Little Rock, Arkansas 72201                     wstallings@mayerbrown.com
Telephone: (501) 375-9131                       smedlock@mayerbrown.com
Facsimile: (501) 375-1309                       opottinger@mayerbrown.com
awofford@roselawfirm.com
breynolds@roselawfirm.com                       Attorneys for Defendant Foster Farms, LLC
                                                and Foster Poultry Farms, a California
Attorneys for Defendants Mountaire Farms        Corporation
Inc., Mountaire Farms, LLC and Mountaire
Farms of Delaware, Inc.




                                            2
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 5 of 9 PageID #:298524




NOVACK AND MACEY LLP                              KIRKLAND & ELLIS LLP

By: /s/ Stephen Novack                            By: /s/ Daniel E. Laytin, P.C.
Stephen Novack                                    Daniel E. Laytin, P.C.
Stephen J. Siegel                                 Christa C. Cottrell, P.C.
Christopher S. Moore                              Stacy Pepper
100 North Riverside Plaza                         300 North LaSalle Street
Chicago, IL 60606                                 Chicago, IL 60654
Telephone: (312) 419-6900                         Telephone: (312) 862-2000
Facsimile: (312) 419-6928                         Facsimile: (312) 862-2200
snovack@novackmacey.com                           dlaytin@kirkland.com
ssiegel@novackmacey.com                           ccottrell@kirkland.com
cmoore@novackmacey.com                            stacy.pepper@kirkland.com

Attorneys for Defendants Koch Foods               Attorneys for Defendants Sanderson Farms,
Incorporated, JCG Foods of Alabama LLC,           Inc., Sanderson Farms, Inc. (Foods Division),
JCG Foods of Georgia LLC and Koch Meat            Sanderson Farms, Inc. (Processing Division),
Co., Inc.                                         and Sanderson Farms, Inc. (Production
                                                  Division) and Liaison Counsel for Defendants

VEDDER PRICE P.C.
                                                  PROSKAUER ROSE LLP
By: /s/ Gregory G. Wrobel
Gregory G. Wrobel (#3122900)                      By: /s/ Christopher E. Ondeck
222 N. LaSalle Street                             Christopher E. Ondeck (admitted pro hac
Chicago, IL 60601                                 vice)
Telephone: (312) 609-7722                         Stephen R. Chuk (admitted pro hac vice)
Facsimile: (312) 609-5005                         1001 Pennsylvania Ave., NW, Ste 600 South
gwrobel@vedderprice.com                           Washington, DC 20004
                                                  Telephone: (202) 416-6800
JORDAN PRICE WALL GRAY JONES &                    Facsimile: (202) 416-6899
CARLTON, PLLC                                     condeck@proskauer.com
                                                  schuk@proskauer.com
Henry W. Jones, Jr. (admitted pro hac vice)
1951 Clark Avenue                                 Attorneys for Wayne Farms LLC
Raleigh, NC 27605
Telephone: (919) 828-2501
Facsimile: (919) 834-8447
hjones@jordanprice.com

Attorneys for Defendant House of Raeford
Farms, Inc.




                                              3
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 6 of 9 PageID #:298525




KUTAK ROCK LLP                                    EDWARD C. KONIECZNY LLC

By: /s/ John P. Passarelli                        By: /s/ Edward C. Konieczny
John P. Passarelli (admitted pro hac vice)        Edward C. Konieczny (admitted pro hac vice)
James M. Sulentic (admitted pro hac vice)         400 Colony Square, Ste 1501
1650 Farnam Street                                1201 Peachtree Street, NE
Omaha, NE 68102                                   Atlanta, GA 30361
Telephone: (402) 346-6000                         Telephone: (404) 380-1430
Facsimile: (402) 346-1148                         Facsimile: (404) 382-6011
john.passarelli@kutakrock.com                     ed@koniecznylaw.com
james.sulentic@kutakrock.com
                                                  SMITH, GAMBRELL & RUSSELL, LLP
J.R. Carroll (admitted pro hac vice)
Jeffrey M. Fletcher (admitted pro hac vice)       David C. Newman (admitted pro hac vice)
234 East Millsap Road, Ste 200                    W. Parker Sanders (admitted pro hac vice)
Fayetteville, AR 72703-4099                       1230 Peachtree Street, N.E.
Telephone: (479) 973-4200                         Promenade, Ste 3100
Facsimile: (479) 973-0007                         Atlanta, GA 30309
jr.caroll@kutakrock.com                           Telephone: (404) 815-3500
Jeffrey.fletcher@kuakrock.com                     Facsimile: (404) 815-3509
                                                  dnewman@sgrlaw.com
Kimberly M. Hare (#6323326)                       psanders@sgrlaw.com
One South Wacker Drive, Ste 2050
Chicago, IL 60606-4614                            James L. Thompson
Telephone: (312) 602-4100                         Lynch Thompson LLP
Facsimile: (312) 602-4101                         150 S. Wacker Drive, Suite 2600
kimberly.hare@kutakrock.com                       Chicago, IL 60606
                                                  T: (312) 445-4623
Attorneys for Defendants O.K. Foods, Inc.,        F: (312) 896-5883
O.K. Farms, Inc., and O.K. Industries, Inc.       jthompson@lynchthompson.com

                                                  Attorneys for Defendants Mar-Jac Poultry,
                                                  Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                                  Poultry AL, LLC, Mar-Jac Poultry AL/MS,
                                                  Inc., Mar-Jac Poultry, LLC, Mar-Jac
                                                  Holdings, Inc.




                                              4
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 7 of 9 PageID #:298526




VAUGHAN & MURPHY                               HOGAN LOVELLS US LLP

By: /s/ Charles C. Murphy, Jr.                 By: /s/ William L. Monts III
Charles C. Murphy, Jr. (admitted pro hac       William L. Monts III (admitted pro hac vice)
vice)                                          Justin W. Bernick (admitted pro hac vice)
690 S Ponce Court NE                           555 Thirteenth Street, N.W.
Atlanta, GA 30307                              Washington, D.C. 20004-1109
Telephone: (404) 667-0714                      Telephone: (202) 637-5910
Facsimile: (404) 529-4193                      Facsimile: (202) 637-5911
cmurphy@vaughanandmurphy.com                   william.monts@hoganlovells.com
                                               justin.bernick@hoganlovells.com
WINSTON & STRAWN LLP
                                               MILLER, CANFIELD, PADDOCK, AND
James F. Herbison                              STONE P.L.C.
Michael P. Mayer
35 West Wacker Drive                           Jacob D. Koering
Chicago, Illinois 60601                        225 West Washington Street, Ste 2600
Telephone: (312) 558-5600                      Chicago, Illinois 60606
Facsimile: (312) 558-5700                      Telephone: (312) 460-4272
jherbison@winston.com                          Facsimile: (312) 460-4201
mmayer@winston.com                             koering@millercanfield.com

Attorneys for Defendant Norman W. Fries,       Attorneys for Defendant Agri Stats, Inc.
Inc. d/b/a Claxton Poultry Farms




                                           5
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 8 of 9 PageID #:298527




SHOOK HARDY & BACON LLP                           JOSEPH D. CARNEY & ASSOCIATES
                                                  LLC
By: /s/ Lynn H. Murray
Lynn H. Murray                                    By: /s/ Joseph D. Carney
111 S. Wacker Dr., Ste 4700                       Joseph D. Carney (admitted pro hac vice)
Chicago IL 60606                                  OFFICE ADDRESS:
Telephone: (312) 704-7700                         139 Crocker Park Boulevard, Ste. 400
Facsimile: (312) 558-1195                         Westlake, OH 44145
lhmurray@shb.com                                  MAILING ADDRESS:
                                                  1540 Peach Drive
Laurie A. Novion                                  Avon, OH 44011
2555 Grand Blvd.                                  Telephone: 440-249-0860
Kansas City, MO 64108                             Facsimile: 866-270-1221
Telephone: (816) 474-6550                         jdc@jdcarney.com
Facsimile: (816) 421-5547                         case@jdcarney.com
lnovion@shb.com
                                                  MILLER SHAKMAN LEVINE &
CONNER & WINTERS                                  FELDMAN LLP

John R. Elrod                                     Thomas M. Staunton
Vicki Bronson (admitted pro hac vice)             Daniel M. Feeney
4375 N. Vantage Drive, Ste. 405                   180 North LaSalle Suite 3600
Fayetteville, AR 72703                            Chicago, IL 60601
Telephone: (479) 582-5711                         Telephone: 312-263-3700
jelrod@cwlaw.com                                  tstaunton@millershakman.com
vbronson@cwlaw.com                                dfeeney@millershakman.com

Attorneys for Defendant Simmons Foods, Inc.       D. KLAR LAW
and Simmons Prepared Foods Inc.
                                                  Deborah A. Klar (admitted pro hac vice)
                                                  2934 1/2 Beverly Glen Circle, Suite 761
                                                  Bel Air, CA 90077
                                                  Telephone: 310-858-9500
                                                  dklar@dklarlaw.com

                                                  Paul L. Binder, Esq. (admitted pro hac vice)
                                                  Attorney at Law
                                                  20780 Brandywine
                                                  Fairview Park, OH 44126-2805
                                                  Telephone: 440-376-6850
                                                  binderpl@yahoo.com

                                                  Attorneys for Defendants Case Foods, Inc.,
                                                  Case Farms, LLC, and Case Farms
                                                  Processing, Inc.




                                              6
Case: 1:16-cv-08637 Document #: 4563 Filed: 04/27/21 Page 9 of 9 PageID #:298528




EVERSHEDS SUTHERLAND (US) LLP

By: /s/ Patricia A. Gorham
James R. McGibbon
Patricia A. Gorham
Peter M. Szeremeta
Kaitlin A. Carreno
Dylan W. de Fouw
999 Peachtree Street, N.E., Ste 2300
Atlanta, Georgia 30309-3996
Telephone: (404) 853-8000
Facsimile: (404) 853-8806
jimmcgibbon@eversheds-sutherland.com
patriciagorham@eversheds-sutherland.com
peterszeremeta@eversheds-sutherland.com
kaitlincarreno@eversheds-sutherland.com
dylandefouw@eversheds-sutherland.com


SMITH AMUNDSEN LLC

Ronald Balfour
150 N. Michigan Avenue, Ste 3300
Chicago, Illinois 60601
Telephone: (312) 894-3369
Facsimile: (312) 997-1816
rbalfour@salawus.com

Attorneys for Defendant Harrison Poultry,
Inc.




                                            7
